 
 
Exhibit 10.1

 
 
NONCOMPETITION AGREEMENT
 
THIS AGREEMENT, dated as of September 10, 2015, is made by and between Mark P.
Stevenson, an individual residing at (ADDRESS) (the "Employee"), and Thermo
Fisher Scientific Inc., a Delaware corporation whose principal offices are
located at 81 Wyman Street, Waltham, Massachusetts 02451 ("Employer").
 
WHEREAS, Employer, including its subsidiaries and affiliates, is the world
leader in serving science, offering analytical and diagnostic instruments,
systems, laboratory equipment, software, services, consumables and reagents to
help its customers accelerate life sciences research, solve complex analytical
challenges, improve patient diagnostics and increase laboratory productivity.
              
        WHEREAS, Employer has developed and continues to develop and use certain
trade secrets, customer lists and other proprietary and confidential information
and data, which Employer has spent a substantial amount of time, effort and
money, and will continue to do so in the future, to develop or acquire such
proprietary and confidential information and to promote and increase its good
will.


NOW, THEREFORE, in consideration of Employee’s new employment or continued
employment by Employer or a subsidiary or affiliate thereof, and Employee’s
compensation, in particular additional valuable consideration including, but not
limited to Employee’s participation in Employer’s Executive severance plans and
the granting of certain restricted stock units and stock options, which is
conditioned, at least in part, upon Employee’s execution and delivery of this
Agreement, Employee’s access to and provision with Confidential Information and
Trade Secrets belonging to Employer (as defined in the Company Information and
Invention Agreement, the Information and Technology Agreement, or any
predecessor agreement you have signed, collectively referred to hereinafter as
“Company Information and Invention Agreement”), and for other good and
sufficient consideration, Employee understands and agrees to the following:


Section 1.    Employee recognizes and acknowledges that it is essential for the
proper protection of Employer’s legitimate business interests that Employee be
restrained for a reasonable period following the termination of Employee’s
employment with Employer, either voluntarily or involuntarily, from competing
with Employer as set forth below.
 
Employee acknowledges and agrees that during the term of Employee’s employment
with Employer, and for a period of twelve (12) months thereafter, Employee will
not, directly or indirectly, engage, participate or invest in or be employed by
any Competitive Business within the Restricted Area.   The foregoing
restrictions shall apply regardless of whether Employee engages, participates or
invests in or is employed by a given business, as owner, partner, shareholder,
consultant, agent, employee, co-venturer or otherwise.


        For purposes of this Section 1:
 

  ● “Competitive Business” shall mean any entity that (i) develops or
manufactures products which are competitive with or similar to products
developed or manufactured by Employer’s Business; (ii) distributes, markets or
otherwise sells, either through a direct sales force or through the use of the
Internet, products manufactured by others which are competitive with or similar
to products distributed, marketed or sold by Employer’s Business; or (iii)
provides services, including the use of the Internet to sell, market or
distribute products, which are competitive with or similar to services provided
by Employer’s Business, including, in each case, any products or services
Employer has under development or which are the subject of active planning at
any time during the term of Employee’s employment.         ● “Employer’s
Business” shall mean only the particular Business Group(s) of Employer in which
Employee was employed at any time within the last twenty-four (24) months prior
to employment termination.  If Employee was employed in Employer’s Corporate
function within the 24 months prior to termination of employment, then
“Employer’s Business” for purposes of this Agreement shall be interpreted as any
and all business conducted by Thermo Fisher Scientific, Inc. and its
subsidiaries and affiliates.         ● “Restricted Area” shall mean each state
and territory of the United States of America and each country of the world
outside of the United States of America in which Employer’s Business had
developed, marketed, sold and/or distributed its products and/or services within
the last two (2) years of Employee’s employment.

 
        Section 2.            During the term of Employee’s employment with
Employer and for a period of twelve (12) months after employment ends, whether
voluntarily or involuntarily, Employee will not, directly or indirectly without
the prior consent of Employer, service or solicit customers or prospective
customers of Employer for competitive business purposes.  This restriction shall
apply only to those customers or prospective customers of Employer with whom
Employee had contact or about whom Employee had access to Confidential
Information or Trade Secrets during the two (2) years prior to the termination
of Employee’s employment with Employer. For the purposes of this Section, the
term “contact” means interaction with the customer which takes place to further
the business relationship, or making sales to or performing services for the
customer or prospective customer on behalf of Employer.  For purposes of this
Section, the term “contact” with respect to a “prospective” customer means
interaction with a potential customer of Employer which takes place to obtain
the business of the potential customer on behalf of Employer.

        Section 3.            During the term of Employee’s employment with
Employer and for a period of twelve (12) months after employment ends, whether
voluntarily or involuntarily, Employee will not solicit, induce or identify for
employment, or attempt to solicit, induce or identify for employment, directly
or indirectly, any employee(s) of Employer to leave his or her employment and
become an employee, consultant or representative of any other entity including,
but not limited to, Employee’s new employer, if any.
 
Section 4.            Sections 1 and 2 regarding noncompetition and
nonsolicitation of customers shall not apply to California employees so long as
they live and work in California, but otherwise remain fully applicable.


Section 5.            For the period of twelve (12) months immediately following
the end of Employee’s employment by Employer, Employee will inform each new
employer, prior to accepting employment, of the existence of this Agreement and
provide that employer with a copy of this Agreement.


Section 6.            Employer understands and agrees that the provisions of
this Agreement shall not prevent Employee from acquiring or holding publicly
traded stock or other publicly traded securities of a business, so long as
Employee’s ownership does not exceed 1% percent of the outstanding securities of
such company of the same class as those held by Employee.
 
Section 7.            Employee acknowledges that the time, geographic area and
scope of activity limitations set forth herein are reasonable and necessary to
protect Employer’s legitimate business interests. However, if in any judicial
proceeding a court refuses to enforce this Agreement, whether because the time
limitation is too long or because the restrictions contained herein are more
extensive (whether as to geographic area, scope of activity or otherwise) than
is necessary to protect the legitimate business interests of Employer, it is
expressly understood and agreed between the parties hereto that this Agreement
is deemed modified to the extent necessary to permit this Agreement to be
enforced in any such proceedings.
 
Section 8.            Employee further acknowledges and agrees that it would be
difficult to measure any damages caused to Employer which might result from any
breach by Employee of any of the promises set forth in this Agreement, and that,
in any event, money damages would be an inadequate remedy for any such breach.
Accordingly, Employee acknowledges and agrees that if he or she breaches or
threatens to breach, any portion of this Agreement, Employer shall be entitled,
in addition to all other remedies that it may have, to an injunction or other
appropriate equitable relief to restrain any such breach without showing or
proving any actual damage to Employer.


Section 9.            Employee acknowledges and agrees that should it become
necessary for Employer to file suit to enforce the covenants contained herein,
and any court of competent jurisdiction awards Employer any damages and/or an
injunction due to the acts of Employee, then Employer shall be entitled to
recover its reasonable costs incurred in conducting the suit including, but not
limited, reasonable attorneys’ fees and expenses.


Section 10.          Employee acknowledges and agrees that this Agreement does
not constitute a contract of employment and does not imply that Employer or any
of its subsidiaries will continue Employee's employment for any period of time.


Section 11.          This Agreement represents the entire understanding of the
parties with respect to the subject matter hereof and any previous agreements or
understandings between the parties regarding the subject matter hereof are
merged into and superseded by this Agreement.


Section 12.          This Agreement cannot be modified, amended or changed, nor
may compliance with any provision hereof be waived, except by an instrument in
writing executed by the party against whom enforcement of such modification,
amendment, change or waiver is sought. Any waiver by a party of the breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other breach of such provision or of any breach of any other provision of
this Agreement. The failure of a party to insist upon strict compliance with any
provision of this Agreement at any time shall not deprive such party of the
right to insist upon strict compliance with such provision at any other time or
of the right to insist upon strict compliance with any other provision hereof at
any time.


Section 13.          All notices, requests, demands, consents and other
communications which are required or permitted hereunder shall be in writing,
and shall be deemed given when actually received or if earlier, two days after
deposit with the U.S. postal authorities, certified or registered mail, return
receipt requested, postage prepaid or two days after deposit with an
internationally recognized air courier or express mail, charges prepaid,
addressed as follows:


If to Employer:


Thermo Fisher Scientific Inc.
81 Wyman Street
Waltham, Massachusetts 02451
Attention: General Counsel


If to Employee, at the address set forth above, or to such other address as any
party hereto may designate in writing to the other party, specifying a change of
address for the purpose of this Agreement.


Section 14.          This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


Section 15.          This Agreement shall be construed and interpreted in
accordance with, and shall be governed exclusively by, the laws of the
Commonwealth of Massachusetts and the federal laws of the United States of
America. In the event litigation is maintained by a party to this Agreement
against any other party to enforce this Agreement or to seek any remedy for
breach, then each party hereto shall be responsible for such party's own
attorneys' fees and costs of suit, except as provided in Section 9.


Section 16.          EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS CAREFULLY READ THIS
AGREEMENT AND HAS HAD ADEQUATE TIME AND OPPORTUNITY TO CONSULT WITH AN ATTORNEY
OF EMPLOYEE'S OWN CHOOSING REGARDING THE MEANING OF THE TERMS AND CONDITIONS
CONTAINED HEREIN, AND EMPLOYEE FURTHER ACKNOWLEDGES THAT EMPLOYEE FULLY
UNDERSTANDS THE CONTENT AND EFFECT OF THIS AGREEMENT AND AGREES TO ALL OF THE
PROVISIONS CONTAINED HEREIN.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

MARK P. STEVENSON   THERMO FISHER SCIENTIFIC INC.             /s/ Mark P.
Stevenson                              By: /s/ Sue Rice                         
Sue Rice             Senior Vice President, Human Resources

 







